NORVELL, Justice.
Appellant, John C. Gilson, claims a leasehold interest in a triangular tract of land situated in the City of Raymondville, Texas. He is using the same for a parking lo;t Near the point where two of the streets bounding the lot intersect, the.. Central Power and Light' Company has erected two poles. One is a live pole and supports a street light and the other is 'a dead pole -Which supports two signs. One sign was placed''on the pole by the Central Power an'd Light Company and serves to direct persons to the Company’s plant. The other advertises a hotel , operated by Paul R. Wimberly. Both poles are located in the ■space lying between a sidewalk .and the border of the -hard surface of the street.
The court below refused to grant a temporary injunction, prayed for by Gil-son, which would result in the removal of the dead pole and the signs attached thereto. -This order must be affirmed because the - record fails to disclose the existence of an emergency necessitating the granting of a temporary injunction, and for this reason, if for no other, it can not be held that the trial court abused its discretion in 'refusing the application. '
The office of the temporary injunction is to preserve the status quo of the subject matter of the controversy pending litigation, 24 Tex.Jur. 123, § 86, and not to finally determine property rights. In the absence of a showing of emergency or extreme necessity this Court will not reverse a trial, judge’s order, refusing a temporary injunction, 24 Tex.Jur. 124, § 87, especially if the requested relief be mandatory in nature. 24 Tex.Jr. 125, § 88; Lewis v. Hoerster, Tex.Civ.App., 92 S.W.2d 537. See Frels v. Consolidated Theatres, Inc., Tex.Civ.App., 134 S.W.2d 369.
The order appealed from is affirmed. ,.